DETAILED ACTION
Claims 1 – 3, 5 – 9, 11 - 19 of U.S. Application No. 16668105 filed on 10/30/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 3, 5 – 9, 11 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 was rejected in the Non-Final Office Action of 6/9/2022 for being obvious over Tsuyoshi (CN 202503407) in view of (US 20180166942). Claims 7, 10-12 were indicated objected to for having allowable subject matter while depending on a rejected base claim. Independent claim 1 is amended in 8/29/2022 to include claim 10, and the intervening claim 4, therefore, claim 1 is deemed allowable. Claims 2-3,5-9,11-17 are allowable for depending on claim 1.
New claim 18 has the limitations of claim 1, claim 11 and the intervening claim 5. New claim 19 has the limitations of claims 1, and claim 12, and intervening claim 6, therefore claims 18, and 19 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832